

116 HR 4783 IH: LEP Data Acquisition in Mortgage Lending Act
U.S. House of Representatives
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4783IN THE HOUSE OF REPRESENTATIVESOctober 22, 2019Mr. Green of Texas (for himself, Ms. Judy Chu of California, Ms. Garcia of Texas, and Mr. Clay) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Director of the Federal Housing Finance Agency to require each enterprise to include
			 a preferred language question on the form known as the Uniform Residential
			 Loan Application, and for other purposes.
	
 1.Short titleThis Act may be cited as the LEP Data Acquisition in Mortgage Lending Act. 2.Preferred language questionSubpart A of part 2 of subtitle A of title 13 of the Housing and Community Development Act of 1992 (12 U.S.C. 4541 et seq.) is amended by adding at the end the following:
			
				1329.Uniform Residential Loan Application
 (a)In generalThe Director shall, not later than February 1, 2020, require each enterprise to include a preferred language question, that is optional for borrowers, on the form known as the Uniform Residential Loan Application and include such question in the form in which it was presented for inclusion on the Uniform Residential Loan Application by the Federal Housing Finance Agency on October 20, 2017 as also written in subsection (b).
 (b)Form of QuestionThe preferred language question on the Uniform Residential Loan Application shall read as follows:Language Preference—Your loan transaction is likely to be conducted in English. This question requests information to see if communications are available to assist you in your preferred language. Please be aware that communications may NOT be available in your preferred language.Optional—Mark the language you would prefer, if available: English — Chinese — Korean — Spanish — Tagalog — Vietnamese — Other — I do not wish to respond.Your answer will NOT negatively affect your mortgage application. Your answer does not mean the Lender or Other Loan Participants agree to communicate or provide documents in your preferred language. However, it may let them assist you or direct you to persons who can assist you. Language assistance and resources may be available through housing counseling agencies approved by the U.S. Department of Housing and Urban Development.To find a housing counseling agency, contact one of the following Federal Government agencies:U.S. Department of Housing and Urban Development (HUD) at (800) 569–4287 or www.hud.gov/counseling.Consumer Financial Protection Bureau (CFPB) at (855) 411–2372 or www.consumerfinance.gov/find-ahousing-counselor. (c)Response dataAny response of a borrower to the question described in subsection (a) shall be recorded by the mortgage originator of the borrower and such mortgage originator shall transfer the record of such response to any person who purchases or services the mortgage of the borrower.
					. 
		